FILED
                                                                 United States Court of Appeals
                                       PUBLISH                           Tenth Circuit

                         UNITED STATES COURT OF APPEALS             September 18, 2020

                                                                    Christopher M. Wolpert
                               FOR THE TENTH CIRCUIT                    Clerk of Court
                           _________________________________

NANCY MARKS,

       Plaintiff - Appellant,

v.                                                         No. 19-1114
                                                 (D.C. No. 1:14-CV-01577-RPM)
COLORADO DEPARTMENT OF                                      (D. Colo.)
CORRECTIONS; COLORADO
DIVISION OF CRIMINAL JUSTICE;
SUSAN KELLER, Community Parole
Office, Colorado Department of
Corrections, in her official capacity; RICK
RAEMISCH, Executive Director Colorado
Department of Corrections, in his official
capacity,

       Defendants - Appellees.

------------------------------

DISABILITY LAW COLORADO;
COLORADO CROSS-DISABILITY
COALITION; DISABILITY RIGHTS
CENTER OF KANSAS; DISABILITY
RIGHTS ADVOCATES; DISABILITY
RIGHTS EDUCATION AND DEFENSE
FUND; AMERICAN CIVIL LIBERTIES
UNION; AMERICAN CIVIL LIBERTIES
UNION OF COLORADO; AMERICAN
CIVIL LIBERTIES UNION OF NEW
MEXICO; AMERICAN CIVIL
LIBERTIES UNION OF UTAH;
AMERICAN CIVIL LIBERTIES UNION
OF KANSAS; AMERICAN CIVIL
LIBERTIES UNION OF OKLAHOMA;
AMERICAN CIVIL LIBERTIES UNION
 OF WYOMING; CIVIL RIGHTS
 EDUCATION AND ENFORCEMENT
 CENTER,

       Amici Curiae.
                         _________________________________

                                      ORDER
                         _________________________________

Before BACHARACH and CARSON,* Circuit Judges.
                 _________________________________

       This matter is before the court on the Appellees’ Petition for Rehearing En Banc

(“Petition”). As an initial matter, we sua sponte grant panel rehearing only to the extent

of the changes to the original opinion that are reflected in the attached revised opinion.

The original opinion is withdrawn and replaced by the attached revised opinion. Because

the revised opinion contains only non-substantive changes that do not affect the outcome

of this appeal, it shall be filed nunc pro tunc to the date the original opinion was filed.

Appellees may not file a second or successive rehearing petition. See 10th Cir. R. 40.3.

       The Petition was transmitted to all judges of the court who are in regular active

service. As no member of the panel and no judge in regular active service requested that

the court be polled, the request for en banc review is denied. See Fed. R. App. P. 35(f).




       *
         The Honorable Monroe G. McKay participated earlier as a panel member, but he
passed away before the issuance of this opinion and has not participated in the decision.
“The practice of this court permits the remaining two panel judges if in agreement to act
as a quorum in resolving the appeal.” United States v. Wiles, 106 F.3d 1516, 1516 n.*
(10th Cir. 1997); see 28 U.S.C. § 46(d) (“A majority of the number of judges authorized
to constitute a court or panel thereof . . . shall constitute a quorum.”).

                                               2
      The July 14, 2020 Unopposed Motion for Leave to File Brief of Amici Curiae in

Opposition to Petition for Rehearing En Banc is granted.


                                            Entered for the Court



                                            CHRISTOPHER M. WOLPERT, Clerk




                                           3
                                                                       FILED
                                                           United States Court of Appeals
                                     PUBLISH                       Tenth Circuit

                                                                   May 12, 2020
                    UNITED STATES COURT OF APPEALS
                                                               Christopher M. Wolpert
                           FOR THE TENTH CIRCUIT                   Clerk of Court
                     _______________________________________

NANCY MARKS,

       Plaintiff - Appellant,

v.                                             Case No. 19-1114

COLORADO DEPARTMENT OF
CORRECTIONS; COLORADO
DIVISION OF CRIMINAL
JUSTICE; SUSAN KELLER,
Community Parole Office,
Colorado Department of
Corrections, in her official
capacity; RICK RAEMISCH,
Executive Director Colorado
Department of Corrections, in his
official capacity,

       Defendants - Appellees.

__________________________________

DISABILITY LAW
COLORADO; COLORADO
CROSS-DISABILITY
COALITION; DISABILITY
RIGHTS CENTER OF
KANSAS; DISABILITY
RIGHTS ADVOCATES;
DISABILITY RIGHTS
EDUCATION AND DEFENSE
FUND; AMERICAN CIVIL
LIBERTIES UNION;
AMERICAN CIVIL
LIBERTIES UNION OF
    COLORADO; AMERICAN
    CIVIL LIBERTIES UNION OF
    NEW MEXICO; AMERICAN
    CIVIL LIBERTIES UNION OF
    UTAH; AMERICAN CIVIL
    LIBERTIES UNION OF
    KANSAS; AMERICAN CIVIL
    LIBERTIES UNION OF
    OKLAHOMA; AMERICAN
    CIVIL LIBERTIES UNION OF
    WYOMING; CIVIL RIGHTS
    EDUCATION AND
    ENFORCEMENT CENTER,

         Amici Curiae.

                     _______________________________________

               Appeal from the United States District Court
                        for the District of Colorado
                     (D.C. No. 1:14-CV-01577-RPM)
                    _______________________________________

Michael Fairhurst (David Lane, with him on the briefs), Killmer, Lane &
Newman LLP, Denver, Colorado, on behalf of the Plaintiff-Appellant.

Cathern H. Smith, Assistant Attorney General (Philip J. Weiser, Attorney
General for the State of Colorado, with her on the brief), Denver,
Colorado, on behalf of the Defendants-Appellees.

Amy Farr Robertson, Co-Executive Director, Civil Rights Education and
Enforcement Center, Denver, Colorado, and Claudia Center, Senior Staff
Attorney, Disability Rights Program, American Civil Liberties Union, San
Francisco, California, filed an Amici Curiae brief, in support of Appellant.
                      ____________________________________

Before BACHARACH and CARSON, * Circuit Judges.


*
      The Honorable Monroe G. McKay participated earlier as a panel
member, but he passed away before the issuance of this opinion and has
not participated in the decision. “The practice of this court permits the
                                      2
                      ____________________________________

BACHARACH, Circuit Judge.
                ____________________________________

      Ms. Nancy Marks was serving a prison term in Colorado when she

entered a community corrections program operated by Intervention

Community Corrections Services. To stay in the program, Ms. Marks

needed to remain employed. But while participating in the program, she

aggravated a previous disability, and Intervention deemed her unable to

work. So Intervention terminated Ms. Marks from the program and returned

her to prison. (This is called “regression” to prison.)

      Ms. Marks sued, blaming her regression on two Colorado agencies:

the Colorado Department of Corrections (CDOC) and the Colorado

Department of Criminal Justice (CDCJ). 1 In the suit, Ms. Marks sought

damages and prospective relief based on

           violations of the Americans with Disabilities Act and the
            Rehabilitation Act and

           a denial of equal protection.


remaining two panel judges if in agreement to act as a quorum in resolving
the appeal.” United States v. Wiles, 106 F.3d 1516, 1516 n.* (10th Cir.
1997); see 28 U.S.C. § 46(d) (“A majority of the number of judges
authorized to constitute a court or panel thereof . . . shall constitute a
quorum.”).
1
      She also sued Intervention and Jefferson County, but the appeal
involves only the claims against the CDOC and CDCJ (including official-
capacity claims against two CDOC officials). See n.3, below.

                                       3
     The district court dismissed the claims for prospective relief as moot

and granted summary judgment to the CDOC and CDCJ on the remaining

claims on grounds that

          the Rehabilitation Act did not apply because Intervention had
           not received federal funding,

          neither the CDOC nor the CDCJ could incur liability under the
           Americans with Disabilities Act or Rehabilitation Act for
           Intervention’s decision to regress Ms. Marks, and

          the equal-protection claim failed because Ms. Marks did not
           show that the regression decision had lacked a rational basis.

     We affirm in part and reverse in part. We agree with the district court

that (1) the claims for prospective relief were moot and (2) neither the

CDOC nor CDCJ violated Ms. Marks’s right to equal protection. But we

reverse the award of summary judgment on the claims involving the

Rehabilitation Act and Americans with Disabilities Act. On these claims,

the district court made two errors.

     First, the court mistakenly concluded that the Rehabilitation Act

didn’t apply because Intervention hadn’t received federal funding. The

court should have considered whether the federal government had funded

the CDOC and CDCJ, not Intervention.

     Second, the court mistakenly focused on whether the CDOC and

CDCJ could incur liability under the Rehabilitation Act and Americans

with Disabilities Act for a regression decision unilaterally made by
                                      4
Intervention. This focus reflects a misunderstanding of Ms. Marks’s claim

and the statutes. The statutes prohibit public and federally funded entities

from discriminating against disabled persons in programs like community

corrections. These prohibitions apply regardless of whether the entities

operate the programs directly or indirectly. So the CDOC and CDCJ could

incur liability for disability discrimination by operating the program

through Intervention.

1.    The Colorado Community Corrections System

      In Colorado, local governments operate community corrections

programs under state oversight. Colo. Rev. Stat. §§ 17-27-101, 17-27-

108(1)–(2) (2013). Colorado provides this oversight through the CDOC and

CDCJ, which set standards, administer contracts with local governments

and other providers of community corrections, and audit the facilities. Id. §

17-27-108(1)–(2). Under state oversight, localities can enter contracts to

operate community corrections programs. Id. § 17-27-103(1).

      With this authority, Jefferson County entered into a contract with

CDOC and the Board of Commissioners entered into a contract with the

CDCJ. In turn, Jefferson County contracted with Intervention to run the

community corrections program where Ms. Marks was placed.




                                      5
The CDCJ contract specified that any subcontractors had to adhere to the

CDCJ’s standards. 2

2.    Aggravation of Ms. Marks’s Injury and Her Regression to Prison

      Ms. Marks suffers from spinal stenosis, which limits her ability to

walk and requires her to use a wheelchair. While participating in

community corrections, she fell in the shower and aggravated her

disability.

      The incident prompted Ms. Marks’s physician to send two letters to

Intervention. The first letter described Ms. Marks’s injuries, told


2
     State law also required community corrections programs to satisfy
the CDCJ’s standards. Colo. Rev. Stat. § 17-27-103(4) (2013).

                                      6
Intervention to place her on complete bedrest for two weeks, and

recommended physical therapy. The second letter indicated that Ms.

Marks’s treatment had been unsuccessful, that she should continue bedrest,

and that she was disabled.

     Although Ms. Marks alleges that she could have continued working

despite her disability, Intervention decided that she couldn’t and

terminated her from the program:

     Six of the eleven Conditions of Placement require physical
     activity on the part of the client: one of the more important
     conditions is that she is employed at a phone location. [Ms.]
     Marks’s medical conditions make it apparent that she will not be
     able to obtain employment in the foreseeable future, as is
     required by the ICCS residential program. . . . ICCS has rejected
     placement after acceptance as her medical conditions no longer
     make her appropriate to remain in the ICCS residential program.

Appellant’s App’x, vol. 2, at 401. Ms. Marks completed her sentence in

prison rather than in the community corrections program.

3.   Mootness of the Claims for Prospective Relief

     In part, Ms. Marks sought

          a declaration that her rights had been violated under Titles II
           and III of the Americans with Disabilities Act, Section 504 of
           the Rehabilitation Act, and the Constitution,

          an injunction against future discrimination, and

          an injunction ordering the CDOC and CDCJ to reasonably
           accommodate her disability.



                                      7
Appellant’s App’x, vol. 1, at 47–49. 3

      The district court dismissed the claims for prospective relief as moot,

reasoning that Ms. Marks had completed her sentence. On appeal, Ms.

Marks invokes an exception to mootness, arguing that the defendants’

conduct was capable of repetition yet evading review.

      We engage in de novo review of Ms. Marks’s challenge to the

determination of mootness. See Rio Grande Silvery Minnow v. Bureau of

Reclamation, 601 F.3d 1096, 1109 (10th Cir. 2010). Exercising de novo

review, we agree that the claims for prospective relief are moot.

      Federal jurisdiction exists only if the court could grant relief

affecting the plaintiff’s rights. See Preiser v. Newkirk, 422 U.S. 395, 401

(1975) (noting that courts may not “decide questions that cannot affect the

rights of litigants in the case before them” (quoting North Carolina v.

Rice, 404 U.S. 244, 246 (1971))). The grounds for jurisdiction must exist

throughout the litigation, even as circumstances change. See Jordan v.

Sosa, 654 F.3d 1012, 1024 (10th Cir. 2011). When circumstances change

and the court can no longer affect the plaintiff’s rights, the case ordinarily

becomes moot. Id.




3
       Though Ms. Marks also sued Jefferson County and Intervention, she
later stipulated to dismissal of the claims against these parties. See n.1,
above.

                                         8
     An exception exists when the wrongdoing is “capable of repetition

yet evading review.” Ind v. Colo. Dep’t of Corrs., 801 F.3d 1209, 1215

(10th Cir. 2015). This exception is “narrow” and “only to be used in

exceptional situations.” Jordan, 654 F.3d at 1034–35 (quoting Chihuahuan

Grasslands Alliance v. Kempthorne, 545 F.3d 884, 892 (10th Cir. 2008),

and McAlpine v. Thompson, 187 F.3d 1213, 1216 (10th Cir. 1999)). The

plaintiff invoking the exception bears the burden of proof. Id. at 1035.

     To satisfy this burden, Ms. Marks must establish that

           the challenged action ended too quickly to be fully litigated
            and

           “a reasonable expectation” exists for Ms. Marks to again
            experience the same misconduct.
Id. (quoting Weinstein v. Bradford, 423 U.S. 147, 149 (1975) (per

curiam)).

     We assume without deciding that Ms. Marks has proven that her

regression ended too quickly to be litigated. Even with this assumption, the

exception would not apply because Ms. Marks is unlikely to experience the

same wrongdoing in the future. Ms. Marks does not allege that she may

return to prison, that she may reenter a community corrections program, or

that she may again face regression from a program based on her inability to

work. Ms. Marks instead concedes that “the probability of recurrence

against [herself] is not high.” Appellant’s Opening Br. at 63.

                                      9
      But Ms. Marks argues that she need not show any possibility of

facing the same conduct again. For this argument, she relies on three cases

involving abortion, elections, and press access to trials: Roe v. Wade, 410
U.S. 113, 125 (1973); Norman v. Reed, 502 U.S. 279, 288 (1992); and

Press-Enterprise Co. v. Superior Court, 478 U.S. 1, 7 (1986).

      We disagree with Ms. Marks’s characterization of these cases, for

they all stress the requirement that the same plaintiff face a risk of

encountering the same conduct in the future. In Roe v. Wade, for example,

the Supreme Court applied the mootness exception because “[p]regnancy

often comes more than once to the same woman.” 410 U.S. at 125

(emphasis added). The Supreme Court also applied the exception in

Norman v. Reed because “[t]here would [otherwise] be every reason to

expect the same parties to generate a similar, future controversy.” 502 U.S.

at 288 (emphasis added). And in Press-Enterprise Co. v. Superior Court,

the Supreme Court applied the exception because the “petitioner [might] be

subjected to a similar . . . order” again in the future. 478 U.S. at 6

(emphasis added). None of Ms. Marks’s cases imply that plaintiffs can

invoke the exception if they face little chance of encountering the same

conduct in the future.

      Ms. Marks also argues that even though she’s unlikely to be

regressed again, the case is not moot because the defendants’ wrongful


                                      10
policies would continue harming other inmates in community corrections

programs. But the mootness exception is not triggered by future risks to

others. Weinstein v. Bradford, 423 U.S. 147, 149 (1975) (per curiam).

     Again, none of Ms. Marks’s cases support her proposition. Ms. Marks

relies in part on United States v. Howard, 429 F.3d 843, 848 (9th Cir.

2005), but she disregards Howard’s subsequent history. Howard was

withdrawn and superseded on rehearing by United States v. Howard, 463
F.3d 999 (9th Cir. 2006). The new opinion was also withdrawn. United

States v. Howard, 480 F.3d 1180 (9th Cir. 2007) (mem.). We decline to

follow another circuit court’s opinion that was withdrawn.

     Ms. Marks also relies on Del Monte Fresh Produce Co. v. United

States, 570 F.3d 316 (D.C. Cir. 2009). There the D.C. Circuit concluded

that the claims did not become moot because the same plaintiff would

likely encounter the same conduct in the future. 570 F.3d at 324–25. Del

Monte Fresh does not suggest that the mootness exception applies

whenever the same conduct could injure others.

     Other circuits aside, our cases prevent us from applying the mootness

exception based on a risk to others. See, e.g., White v. Colorado, 82 F.3d
364, 366 (10th Cir. 1996) (holding that claims for prospective injunctive

relief became moot when the inmate plaintiff obtained parole). Given these




                                     11
cases, we conclude that the claims for prospective relief became moot upon

Ms. Marks’s completion of her sentence.

4.   Correctness of the Summary-Judgment Rulings

     On summary judgment, the district court ruled that

          the Rehabilitation Act didn’t apply because Intervention hadn’t
           received federal funding,

          the CDOC and CDCJ couldn’t incur liability under the
           Americans with Disabilities Act or Rehabilitation Act for
           Intervention’s decision to regress Ms. Marks, and

          the equal-protection claim failed because Ms. Marks had not
           shown the absence of a rational basis to treat her differently
           than non-disabled inmates.

     A.    Standard of Review

     For these rulings, we conduct de novo review, drawing all reasonable

inferences favorably to Ms. Marks. See May v. Segovia, 929 F.3d 1223,

1234 (10th Cir. 2019) (de novo review); Murphy v. City of Tulsa, 950 F.3d
641, 643 (10th Cir. 2019) (draw reasonable inferences favorably to non-

movant). With these inferences, we consider whether the CDOC and CDCJ

have shown the absence of a genuine dispute of material fact and their

entitlement to judgment as a matter of law. Fed. R. Civ. P. 56(a).

     B.    The Applicability of the Rehabilitation Act

     The district court rejected Ms. Marks’s claim under the

Rehabilitation Act in part because Intervention had not received federal

funds. We disagree with this ruling because the district court should have
                                     12
focused on whether the CDOC and CDCJ (not Intervention) had received

federal funds.

     The Rehabilitation Act applies only if the defendant received federal

funds. 29 U.S.C. § 794(a) (2012); 4 see Barnes v. Gorman, 536 U.S. 181,

184–85 (2002) (stating that “§ 504 of the Rehabilitation Act prohibits

discrimination against the disabled by recipients of federal funding,

including private organizations”).

     In district court, the parties agreed that the CDOC and CDCJ had

received federal funding. The district court nonetheless concluded sua

sponte that the Rehabilitation Act didn’t apply because Intervention hadn’t

received federal funds.

     Ms. Marks challenges this ruling, arguing that

          the district court should have focused on whether the CDOC
           and CDCJ had received federal funds,

          the CDOC and CDCJ were subject to the Rehabilitation Act
           regardless of whether the federal funds had been used for
           community corrections, and

          the CDOC and CDCJ admitted in district court that they had
           received federal funding.

We agree with Ms. Marks. The district court should have considered

whether the CDOC and CDCJ had received federal funds. The court had no




4
      This section was amended on July 22, 2014, after Ms. Marks’s
regression to prison. But this amendment does not affect the outcome.
                                    13
reason to muddy application of the Rehabilitation Act to the CDOC and

CDCJ by focusing on the lack of federal funding to a third party like

Intervention. See Henrietta D. v. Bloomberg, 331 F.3d 261, 272 (2d Cir.

2003) (observing that to establish a Rehabilitation Act violation, plaintiffs

need only show “that the defendants receive federal funding” (emphasis

added)). Because the CDOC and CDCJ received federal funding, we

conclude that the Rehabilitation Act applies.

      C.    Statutory Liability of the CDOC and CDCJ for
            Discrimination

      The district court also reasoned that (1) Intervention had unilaterally

decided to regress Ms. Marks and (2) the CDOC and CDCJ could not

unravel that decision. For these reasons, the district court concluded that

the community corrections program could not be considered a program of

the CDOC or CDCJ, preventing liability even if Ms. Marks could satisfy

the elements of statutory liability. We disagree.

      Under the statutes, the CDOC and CDCJ could incur liability for

disability discrimination in their own programs. See 42 U.S.C. § 12132

(2012) (prohibiting discrimination against the disabled by a public entity);

29 U.S.C. § 794(a) (2012) (same for discrimination by entities receiving

federal funding). The issue here is whether the community corrections

program could be considered not only a program of Intervention but also a

program of the CDOC and CDCJ. We answer “yes.”

                                     14
      Ms. Marks was a state prisoner, and the Americans with Disabilities

Act and Rehabilitation Act “unambiguously extend[] to state prison

inmates.” Pa. Dep’t of Corrs. v. Yeskey, 524 U.S. 206, 213 (1998)

(discussing the Americans with Disabilities Act); see also Wright v. N.Y.

State Dep’t of Corrs., 831 F.3d 64, 72 (2d Cir. 2016) (“Both the

[Americans with Disabilities Act] and the [Rehabilitation Act] undoubtedly

apply to state prisons and their prisoners.”). The CDOC and CDCJ thus

could not discriminate against disabled prisoners participating in the

state’s community corrections program. See Castle v. Eurofresh, 731 F.3d
901, 909 (9th Cir. 2013) (holding that state agencies could incur liability

under the Americans with Disabilities Act and Rehabilitation Act when a

subcontractor had committed discrimination against disabled prisoners in a

program for paid labor and vocational training); Henrietta D. v.

Bloomberg, 331 F.3d 261, 286 (2d Cir. 2003) (holding that states incurred

liability under the Rehabilitation Act for localities’ violations because the

states’ acceptance of federal funds had reflected a promise to ensure

statutory compliance).

      As long as the CDOC and CDCJ complied with the prohibition

against discrimination, they could choose how to operate the community

corrections program. For example, the CDOC and CDCJ could operate the

program themselves or farm out operations to a local or private entity. But


                                      15
either way, the CDOC and CDCJ would remain subject to the statutory

prohibition against discrimination. See Castle, 731 F.3d at 910 (stating that

the obligations under Title II of the Americans with Disabilities Act “apply

to public entities regardless of how those entities chose to provide or

operate their programs and benefits”).

     Because this prohibition applies, the statutes and related regulations

do not allow public or federally-funded entities to contract away their

liability for discrimination. For example, the Americans with Disabilities

Act prohibits discrimination when it is either direct or committed “through

contractual, licensing, or other arrangements.” 42 U.S.C. § 12182(b)(1)(A)

(2012). And the accompanying regulations prohibit public entities from

committing disability discrimination either “directly or through

contractual, licensing, or other arrangements.” 28 C.F.R. § 35.130(b)

(2013). 5 Similarly, the regulations accompanying the Rehabilitation Act

prohibit recipients of federal funding from discriminating against the

handicapped “through contractual, licensing, or other arrangements.” 28

C.F.R. 42.503(b) (2013).




5
     These regulations carry the force of law. See Marcus v. Kan. Dep’t of
Revenue, 170 F.3d 1305, 1306 n.1 (10th Cir. 1999) (stating that regulations
implementing the Americans with Disabilities Act have the force of law).

                                     16
      Under these statutes and related regulations, a state entity’s services

include programs “undertake[n] through third parties by means of contracts

and other arrangements.” Armstrong v. Schwarzenegger, 622 F.3d 1058,

1065 (9th Cir. 2010). The CDOC and CDCJ thus cannot avoid statutory

liability solely because they were not directly involved in Intervention’s

decision to regress Ms. Marks. See Phillips v. Tiona, 508 F. App’x 737,

753 (10th Cir. 2013) (unpublished); 6 see also Armstrong, 622 F.3d at 1068

(holding that Title II of the Americans with Disabilities Act required state

defendants to ensure compliance by private operators). 7

      The CDOC and CDCJ characterize the community corrections

program as the exclusive province of Jefferson County and Intervention.

But a factfinder could reasonably regard the program as the state’s. Indeed,

a state regulation assigns administration of residential community



6
      In Phillips, we discussed a potential claim against the state for a
private prison operator’s discrimination against an inmate. 508 F. App’x at
739. We noted that the private nature of the operator should not materially
affect liability because the Americans with Disabilities Act’s regulations
suggest that states can’t use contracts to sidestep obligations to disabled
inmates. Id. at 753.
7
       The CDOC and CDCJ argue that Armstrong is distinguishable
because in that case “[t]here was no dispute that the state had the
obligation to house the prisoners in the first instance, so it was contracting
out its actual authority over those prisoners to third parties.” Appellees’
Resp. Br. at 23. But the same is true here. Even when Ms. Marks
participated in community corrections, the CDOC retained the obligation to
house her.

                                     17
corrections programs to the CDOC. CDOC Admin. Reg. 250-15(I) (2011). 8

And the CDOC and CDCJ collectively provided funding for community

corrections, made referrals to community corrections, 9 created standards

for community corrections, maintained custody over all inmates in

community corrections, continued to monitor the status of these inmates

while in community corrections, and audited community corrections

programs. Colo. Rev. Stat. §§ 17-27-103(4), 17-27-108(1)–(2) (2013); see

also Appellant’s App’x, vol. 2, at 305–06, 448, 475. 10



8
     Ms. Marks relied on the 2011 version of the regulation. Appellant’s
App’x, vol. 2, at 475–80.
9
     Though the CDOC made the referrals, Intervention could decide
whether to accept the inmate into community corrections or regress the
inmate to prison.
10
      The defendants also argue that even if the evidence of state oversight
had otherwise sufficed, the claims for damages would fail based on the
absence of intentional conduct. Though this argument might ultimately
prevail, we cannot address it here.

      The parties agree that intentional discrimination is required for a
plaintiff to obtain compensatory damages under the Rehabilitation Act or
the Americans with Disabilities Act. See Barber ex rel. Barber v. Colo.
Dep’t of Revenue, 562 F.3d 1222, 1228 (10th Cir. 2009) (“To recover
compensatory damages under § 504 [of the Rehabilitation Act], a plaintiff
must establish that the agency’s discrimination was intentional.”); see also
Hamer v. City of Trinidad, 924 F.3d 1093, 1108–09 (10th Cir. 2019)
(suggesting that intentional discrimination is required to recover
compensatory damages under the Americans with Disabilities Act), cert.
denied sub nom. City of Trinidad v. Hamer, __ U.S. __, 140 S. Ct. 644
(2019); Hans v. Bd. of Shawnee Cty. Comm’rs, 775 F. App’x 953, 956
(10th Cir. 2019) (unpublished) (concluding that intentional discrimination
is required to recover compensatory damages under the Americans with
                                      18
                                    * * *



Disabilities Act). So in the absence of intentional discrimination against
Ms. Marks, the parties agree that CDOC and CDCJ would not incur
statutory liability for compensatory damages. But the district court didn’t
decide the issue.

      The court did conclude that the CDOC and CDCJ weren’t liable for
compensatory damages because they couldn’t prevent Intervention from
regressing Ms. Marks. But that conclusion pertained to the agencies’
responsibility for the program—not the existence of intentional conduct.

      On appeal, the CDOC and CDCJ conflate the issues involving
(1) responsibility for the program with (2) the element of intentional
discrimination: “The State Defendants cannot be liable for intentional
discrimination against Marks, because the decision to regress Marks from
ICCS was made without the authority or consent of the State Defendants.”
Appellees’ Resp. Br. at 17. But responsibility for the program and
intentional discrimination are separate issues, and the district court didn’t
decide whether the CDOC or CDCJ had intentionally discriminated against
Ms. Marks. So we express no opinion on whether the existing evidence
would create a factual issue on the element of intentional conduct.
                                     19
      Federal statutes and regulations prohibited discrimination against

prisoners like Ms. Marks when they participated in state programs like

community corrections. The CDOC and CDCJ could farm out operations to

others, but doing so would not prevent liability under the Americans with

Disabilities Act or Rehabilitation Act. So the district court shouldn’t have

awarded summary judgment to the CDOC or CDCJ on these claims.

      D.    The Equal-Protection Claim

      Ms. Marks also appeals the district court’s grant of summary

judgment on her equal-protection claim, which involves discrimination

based on her disability. This ruling was correct.

      Under Supreme Court precedent, claims of disability discrimination

trigger rational-basis review. Bd. of Trs. of Univ. of Ala. v. Garrett, 531
U.S. 356, 367 (2001). Ms. Marks admits that precedent requires rational-

basis review but maintains that disability discrimination should trigger

stricter scrutiny. Appellant’s Opening Br. at 64 n.24; see also Oral Arg. at

30:47 (“What we acknowledged is that under caselaw which we believe is

incorrect, it’s rational basis review.”). But even if we agreed, we could not

buck Supreme Court precedent. See Hutto v. Davis, 454 U.S. 370, 375

(1982) (per curiam) (“[A] precedent of this Court must be followed by the

lower federal courts no matter how misguided the judges of those courts

may think it to be.”).


                                      20
      Under rational-basis review, the underlying decision is presumed

valid. City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 440 (1985).

This presumption requires us to defer to the decisionmaker’s choice

whenever we can imagine “any reasonably conceivable state of facts that

could provide a rational basis for the classification.” Teigen v. Renfrow,

511 F.3d 1072, 1083 (10th Cir. 2007) (quoting Copelin-Brown v. N.M.

State Pers. Office, 399 F.3d 1248, 1255 (10th Cir. 2005)). Under this

standard, states need not “make special accommodations for the disabled,

so long as their actions toward such individuals are rational.” Bd. of Trs. of

Univ. of Ala. v. Garrett, 531 U.S. 356, 367–68 (2001).

      The CDOC and CDCJ argue that regression of Ms. Marks was

rational because

           her continued housing in community corrections was unsafe
            because Intervention lacked medical staff and could not provide
            extended bedrest or medical care and

           Ms. Marks had violated her conditions by failing to attend job
            training and educational programs or work at a telephone
            location.

      We reach only the first reason and conclude that it satisfies rational-

basis review. Intervention lacked on-site medical staff, and the CDOC and

CDCJ could reasonably consider the facilities unsafe for Ms. Marks.

Indeed, she had already fallen in the shower because of the absence of a

grab bar or shower chair. And a physician had said that Ms. Marks’s


                                     21
movement was limited, that she needed physical therapy, and that she

required bedrest. So even if the CDOC and CDCJ could have prevented the

regression decision, they could have rationally doubted Intervention’s

ability to accommodate Ms. Marks’s medical needs. See Welsh v. City of

Tulsa, 977 F.2d 1415, 1420 (10th Cir. 1992) (holding that a municipal

defendant had a rational basis for not hiring a disabled firefighter because

of his need for special accommodations). 11

     At oral argument, Ms. Marks contended that she could have been

transferred to other community corrections facilities. Oral Arg. at 33:15.

But this argument did not appear in the appellate briefs, and we do not

consider arguments newly hatched at oral argument. Hancock v. Trammell,

798 F.3d 1002, 1017 (10th Cir. 2015).

     Concluding that a rational basis existed for the decision to order Ms.

Marks’s regression, we uphold the award of summary judgment to the

CDOC and CDCJ on the equal-protection claim. 12



11
      Our scrutiny of the equal-protection claim under the rational-basis
standard does not bear on whether the regression violated the Americans
with Disabilities Act or the Rehabilitation Act. See Pushkin v. Regents of
Univ. of Colo., 658 F.2d 1372, 1383 (10th Cir. 1981) (stating that the
rationality of an employer’s conduct does not prohibit liability under the
Rehabilitation Act).
12
      The CDOC and CDCJ also argue that even if Ms. Marks’s equal-
protection claim would otherwise succeed, her only remaining remedy—
monetary damages—would be unavailable under the Eleventh Amendment.
Money damages are unavailable against state officials sued in their official
                                   22
5.   Conclusion

     In our view, the district court correctly

          granted summary judgment to the CDOC and CDCJ on the
           equal-protection claim and

          dismissed the claims for prospective relief as moot.

But we also conclude that the district court erred in granting summary

judgment to the CDOC and CDCJ on the claims under the Rehabilitation

Act and Americans with Disabilities Act. The Rehabilitation Act applies

because the CDOC and CDCJ received federal funding. And a factfinder

could reasonably view the community corrections program as the CDOC

and CDCJ’s, rendering them liable for the alleged discrimination against

Ms. Marks. 13 We thus reverse the entry of summary judgment and remand

for further proceedings.




capacities. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). But
the CDOC and CDCJ raise Eleventh Amendment immunity for the first
time on appeal. Given the absence of any such argument below, the district
court had no obligation to address the Eleventh Amendment. Wis. Dep’t of
Corr. v. Schacht, 524 U.S. 381, 389 (1998).
13
      In district court, the CDOC and CDCJ also argued that they enjoyed
Eleventh Amendment immunity on the claims under the Americans with
Disabilities Act and Rehabilitation Act. The district court did not reach the
Eleventh Amendment issue on these claims, and the CDOC and CDCJ have
not briefed the issue here. We thus leave this issue to the district court to
decide in the first instance.


                                     23